Citation Nr: 1809320	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-11 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a headache disability, to include as a residual of a traumatic brain injury and/or an acquired psychiatric disability, to include schizophrenia.

2.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability, to include schizophrenia.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The appellant had active duty for training from August 1970 to December 1970.  

These matters come before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.  

In February 2017, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for a headache disability and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1971 decision, the RO denied the appellant's claim for entitlement to service connection for headache disability. 

2.  New and material evidence to reopen a claim of entitlement to service connection for a headache disability has been received.
 


CONCLUSION OF LAW

Evidence received since the April 1971 RO decision that denied service connection for a headache disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154 (a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.200 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

New and Material Evidence (NME)

In general, Board decisions are final on the date stamped on the face of the decision. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the concept of a well-grounded claim). 

Analysis

The Board has reviewed all of the evidence in the appellant's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.


The appellant's claim for a headache disability was denied by the RO in an April 1971 final rating decision because the RO found that the appellant had a preexisting head injury which was not aggravated in service.  

At the time of the last final denial, the evidence included the appellant's contention that his preexisting head injury was aggravated in service, and his contention that he had black outs.  The evidence also included his service treatment records (STRs) which noted that prior to service, the appellant had a history of a head injury with surgery (burr holes in the skull) in 1968, that he complained of headaches in service with a two-year history of them, and that residuals of his surgery included right arm weakness, frequent severe headaches, and black-out spells.  X-rays documented the burr holes.  The appellant signed a statement in November 1970, in which he stated that his condition existed prior to entry on active duty and is neither incident to, nor aggravated by, military service.  The appellant had four months of active duty for training.  His DD 214 reflects that he was discharged in December 1970 because he did not meet the medical fitness standards at the time of enlistment or induction. 

In October 2009, the RO again denied the appellant's claim for a headache disability because the RO found that the appellant had been separated from service for a preexisting disability, and there was no evidence of a diagnosis of headaches or residuals of a traumatic brain injury.  (The RO did not discuss the April 1971 decision or treat the claim as one to reopen a previously denied claim.  The RO did not provide the appellant with notice that his claim had been previously denied or of what evidence was necessary to reopen the claim.  Likewise, the issue was discussed on the merits during the Board hearing.  However, as the claim is reopened, such errors are harmless.)

At the February 2017 Board hearing, the appellant testified that he did not remember suffering from headaches prior to service, that he suffered from acquired psychiatric symptoms in service, and that his headaches are related to his acquired psychiatric disability more than his preexisting car-accident with skull surgery.  The claims file also includes evidence that the appellant has acquired psychiatric disabilities and treatment for three decades.  Thus, the Veteran has not merely presented a new theory, but also evidence in support of that theory.

Based on the foregoing, the Board finds that new and material evidence (i.e. evidence of an acquired psychiatric disability and a contention that it causes or aggravates a headache disability) has been received to reopen the appellant's claim. 


ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for a headache disability, the claim is reopened, and the claim is granted to that extent only. 


REMAND

Headache Disability

Although the appellant is competent to describe pain in the head, the claims file does not include clinical records reflecting a current diagnosis of, or treatment for, a headache disability, or clinical evidence documenting aggravation of a preexisting disability.  VA clinical records may provide evidence of such; thus, the Board finds that all VA records for the appellant should be associated with the claims file, and he should be requested to provide all private records documenting a headache disability.

Moreover, the Veteran's claim for a headache disability may be inextricably intertwined with his claim to reopen a previously denied claim for service connection for an acquired psychiatric disability, which is being remanded below.


NME - Acquired Psychiatric Disability

The appellant's claim for service connection for an acquired psychiatric disability was denied by the RO in a September 2004 final rating decision because the RO found that the clinical records did not reflect that the appellant's disability was related to service, and his STRs did not reflect that he was seen for schizophrenia.  In March 2006, the appellant filed to reopen the claim.  In July 2006, the RO reopened the claim and denied it.  At the time of the last final denial in July 2006, the evidence included the appellant's STRS, a nexus opinion from Dr. D. Buche, treatment records from 2005 to 2006, and the appellant's statements that he began having delusional thoughts in service.

In May 2009, the appellant again filed to reopen the claim.  The evidence added to the record since the last final denial in 2006, includes additional clinical records which note mental health treatment in the 1980s, an October 2010 statement from Dr. T. Fithian (California Forensic Medical Group) that the appellant has been a patient of his since approximately 1977, copies of Dr. Buche's 2006 statement, and VA clinical records.

Prior to determining if new and material evidence has been received, the Board finds that further development, as noted below, is warranted.

Despite the STRs which clearly note that the appellant was seen as an "outpatient" at Fort Ord, California, the appellant has contended that he was hospitalized while in service (see May 2004 VA Form 21-4138).  The Board notes that, in the past, in-patient hospitalization records may have been independent from, and not filed with, a veteran's STRs, and may have been filed by year and place of treatment.  Thus, VA should attempt to obtain such records, if any, for the appellant by contacting the National Personnel Records Center (NPRC). 

The appellant's representative suggested at the Board hearing that the appellant's military personnel file may contain pertinent information (i.e. mental health records).  As the appellant's personnel records are Federal records, VA should attempt to obtain them and associate them with the claims file.  

The evidence also reflects that the appellant has been unemployed for some time.  VA should request Social Security Administration (SSA) records, if any, for the appellant, and associate all such records with the claims file. 

The appellant testified that he is being treated at the Seaside, Monterey, CA VA clinic for mental health; his representative stated that she did not believe that all such records have been associated with the claims file.  Thus, such records, if any, should be associated with the claims file.  (The Board acknowledges that the record was held open for 60 days after the appellant's hearing for him to obtain these records and submit them, yet, he did not do so; nonetheless, as the claim is being remanded for other reasons, VA should now attempt to associate all such records.)

The earliest VA clinical record in evidence is from March 2002; it notes that the appellant had been seen "[m]ost recently in [February 2002]" by Dr. J. Donaldson, and in the past, he had been seen by Dr. Lake, Dr. Buche, and Dr. Kellogg.  VA should associate all the appellant's VA records with the claims file, to include those prior to March 2002.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to associate all records for the appellant's treatment/examination for a headache disability and an acquired psychiatric disability with the claims file, to include VA records prior to February 2002 for mental health treatment by Drs. Donaldson, Lake, Buche, and Kellogg, and all records to date, to include treatment at a VA clinic in Monterey, California.

2.  Contact the NPRC, and any other appropriate agency if necessary, and request an additional search for in-patient treatment records at Fort Ord, California, for the appellant for August 1970 to December 1970, which may be filed by year and hospital rather than filed in the appellant's STRs.

3.  Attempt to associate a copy of the appellant's military personnel file with the claims file and otherwise search for service mental health records which may be filed separately from other STRs.

4.  Ascertain if the appellant has filed for SSA disability benefits for a headache disability and/or an acquired psychiatric disability, and if so, attempt to obtain all SSA records, to include clinical records used by the SSA in rendering a decision.

5.  Following completion of the above, take any other appropriate action, and thereafter, adjudicate the issues of entitlement to service connection for a headache disability and whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


